NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
PENDLETON, BARBARA FEEZOR BUTTES,
WINIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE W`EAVER, ELIJAH
BLUESTONE VV'EAVER, RUBY MINKEL, LAVONNE
A. SWENSON, WILLIS SWENSON, AARON
SWENSON, BEVERLY M. SCOTT, LILLI_AN
WILSON, MONIQUE WILSON, SANDRA
COLUMBUS GESHICK, CHERYL K. LORUSSO,
JENNIFER K. LORUSSO, CASSANDRA
SHEVCHUK, JASON SI~IEVCHUK,
JAMES PAUL WILSON, EVA GRACE WILSON,
BENITA M. JOHNSON, AND KEVIN LORUSSO,
Plain.tiffs-Cr0ss Appellants,
' AND
ANITA D. WHIPPLE ET AL., DESCENDANTS OF
LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
DESCENDANTS OF JOSEPH GRAHAM, ET AL.,
LENOR ANN SCHEFFLER BLAESER ET AL.,
DESCENDANTS OF JOHN MOOSE,
AND MARY BETH LAFFERTY, ET AL.,
Plaintiffs,
AND
COURSOLLE DESCENDANTS AND ROCQUE AND
TAYLOR DESCENDANTS,

WOLFCHILD V. US
Plain.tiffs,
AND
DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
HENRY,
Plaintiffs,
AND
RAYMOND CERMAK, SR., (ACTING
INDIVIDUALLY AND UNDER A POWER OF
ATTORNEY FOR STANLEY F. CERMAK, SR.),
MICHAEL STEPHENS, ET AL., JESSE CERMAK,
ET AL., DENISE HENDERSON, DELORES
KLINGBERG, SALLY ELLA ALKIRE, P!ERRE
ARNOLD, JR., AND GETRUDE GODOY ET AL.,
Plozintiffs,
AND
JOHN DOES 1-30, VVINONA C. THOMAS ENYARD,
AND ELIZABETH T. WALKER,
. Plain,tiffs,
AND
FRANCINE GARREAU, ET AL.,
Plaintiffs,
AND
FRANCIS ELAINE FEL]X,
Plaintiff,
AND
JOHN DOES 1-433,

WOLFCHILD V. US
Plaintiffs,
AND
KE ZEPHIER, ET AL.,
Plaintiffs,
AND
LOVVER SIOUX INDIAN COMMUNITY,
Plaintiff, 4 l
AND
PHIL1P W. M0RGAN,
Pzamziff,
AND
REBECCA ELIZABETH FEL}X, ~
Plaintiff,
AND
VERA A. ROONEY, ET AL.,
Plaintiff,
` AND
DANNY LEE MOZAK,
Plaintiff-Cross Appellan,t,
AND
DAW`N BURLEY, ET AL.,
Plain,tiffs-C'ross Appellants,
AND
HARLEY ZEPHIER, SR.,
Plain,tiff-Cr0ss Appellan,t,

WOLFCHILD V. US 4
AND
JULIA DUMARCE, ET AL.,
Plain,tiffs-Cr0ss Appellants,
AND
RAYMOND COURNOYER, SR., ET AL., JERRY
ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
CHARLENE WANNA, ET AL., AND LESLIE LE_E
FRENCH, ET AL., '
Plaintiffs-Cr0ss Appellants,
AND
KRISTINE ABRAHAMSON,
Plaintiff-Cross-Appellant,
V. ,
UNITED STATES,
Defendcmt-Appellant.
2012~5035, -5036, -5043
Appez-113 from the United States C0urt of Federa1
C1aims in consolidated case n0s. 03-CV-2684 and O1-CV-
0568, Judge Charles F. Lett0w.
- ON MOTlON
ORDER

5 WOLFCHILD V. US
The United States moves without opposition for a 21-
day extension of time, until 1\/lay 25, 2012, to file its
opening brief.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
APR 2 5 2012
/s/ J an Horba13;
Date J an Horba1y
C1erk
cc: Wood R. Foster, Jr., Esq. °
Scott A11en Johnson, Esq. F"_Ep
Garrett J. Horn, ESq. 
Jack E. Pierce, Esq. l
E11zab@1;h T. walker ESq. APR 35 wl
Nico1e Nachtigal E1nerson, Esq.
Frances E1aine Fe1ix JANc\i_%%?{AW
J ames LaWrence Blair, Esq.
Doug1aS R. Kettering, Esq.
Philip Wi1liam Morgan
Rebecca E1izabeth Fe1ix
Bernard J0seph Rooney, Esq.
Erick G. Kaarda1, ESq.
Creighton A. Thurman, ESq.
Ke11y Stricherz, Esq.
Larry B. Leventha1, Esq.
Robin L. Zephier, Esq.
Gary J0hn M0ntana, Esq.
Randy Vern Thompson, Esq.

WOLFCHILD V. US
S
John L. Sme1tzer, Esq